 
EXHIBIT 10.1
 
 

UAPC 
 
Interest free if paid in full within 3 months

$400,000 PROMISSORY NOTE

 
FOR VALUE RECEIVED, United American Petroleum Corp., a Nevada corporation (the
“Borrower”) with at least 47,000,000 common shares issued and outstanding,
promises to pay to JMJ Financial or its Assignees (the “Lender”) the Principal
Sum along with the Interest Rate and any other fees according to the terms
herein.  This Note will become effective only upon execution by both parties and
delivery of the first payment of Consideration by the Lender (the “Effective
Date”).
 


The Principal Sum is $400,000 (four hundred thousand) plus accrued and unpaid
interest and any other fees. The Consideration is $360,000 (three hundred sixty
thousand) payable by wire (there exists a $40,000 original issue discount (the
“OID”)). The Lender shall pay $50,000 of Consideration upon closing of this
Note. The Lender may pay additional Consideration to the Borrower in such
amounts and at such dates as Lender may choose in its sole discretion. THE
PRINCIPAL SUM DUE TO LENDER SHALL BE PRORATED BASED ON THE CONSIDERATION
ACTUALLY PAID BY LENDER (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE DISCOUNT THAT IS
PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE LENDER AS WELL AS ANY
OTHER INTEREST OR FEES) SUCH THAT THE BORROWER IS ONLY REQUIRED TO REPAY THE
AMOUNT FUNDED AND THE BORROWER IS NOT REQUIRED TO REPAY ANY UNFUNDED PORTION OF
THIS NOTE. The Maturity Date is one year from the Effective Date of each payment
(the “Maturity Date”) and is the date upon which the Principal Sum of this Note,
as well as any unpaid interest and other fees, shall be due and payable. The
Conversion Price is the lesser of $0.11 or 60% of the lowest trade price in the
25 trading days previous to the conversion (In the case that conversion shares
are not deliverable by DWAC an additional 10% discount will apply; and if the
shares are ineligible for deposit into the DTC system and only eligible for
Xclearing deposit an additional 5% discount shall apply). Unless otherwise
agreed in writing by both parties, at no time will the Lender convert any amount
of the Note into common stock that would result in the Lender owning more than
4.99% of the common stock outstanding.
 


1.    ZERO Percent Interest for the First Three Months.  The Borrower may repay
this Note at any time on or before 90 days from the Effective Date, after which
the Borrower may not make further payments on this Note prior to the Maturity
Date without written approval from Lender.  If the
Borrower repays the Note on or before 90 days
from the Effective Date, the Interest Rate shall be ZERO PERCENT (0%).  If
Borrower does not repay the Note on or before 90 days from the Effective Date, a
one-time Interest charge of 12% shall be applied to the Principal Sum.  Any
interest payable is in addition to the OID, and that OID (or prorated OID, if
applicable) remains payable regardless of time and manner of payment by
Borrower.
 


2.      Conversion. The Lender has the right, at any time after the Effective
Date, at its election, to convert all or part of the outstanding and unpaid
Principal Sum and accrued interest (and any other fees) into shares of fully
paid and non-assessable shares of common stock of the Borrower as per this
conversion formula:  Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price.  Conversions may be
delivered to Borrower by method of Lender’s choice (including but not limited to
email, facsimile, mail, overnight courier, or personal delivery), and all
conversions shall be cashless and not require further payment from the
Lender.  If no objection is delivered from Borrower to Lender regarding any
variable or calculation of the conversion notice within 24 hours of delivery of
the conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto.   The Borrower shall deliver the shares from any
conversion to Lender (in any name directed by Lender) within 3 (three) business
days of conversion notice delivery.
 


3.      Conversion Delays.  If Borrower fails to deliver shares in accordance
with the timeframe stated in Section 2, Lender, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Principal Sum with the rescinded conversion
shares returned to the Borrower (under Lender’s and Borrower’s expectations that
any returned conversion amounts will tack back to the original date of the
Note).  In addition, for each conversion, in the event that shares are not
delivered by the fourth business day (inclusive of the day of conversion), a
penalty of $2,000 per day will be assessed for each day after the third business
day (inclusive of the day of the conversion) until share delivery is made; and
such penalty will be added to the Principal Sum of the Note (under Lender’s and
Borrower’s expectations that any penalty amounts will tack back to the original
date of the Note).
 


4.    Reservation of Shares.  At all times during which this Note is
convertible, the Borrower will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower will at all times reserve at least 8,000,000 shares of
Common Stock for conversion.
 


5.    Piggyback Registration Rights.  The Borrower shall include on the next
registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Lender at its
election in the form of cash payment or addition to the balance of this Note.
 


6.    Terms of Future Financings.  So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Lender in
this Note, then the Borrower shall notify the Lender of such additional or more
favorable term and such term, at Lender’s option, shall become a part of the
transaction documents with the Lender.  The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion discounts, conversion lookback
periods, interest rates, original issue discounts, stock sale price, private
placement price per share, and warrant coverage.
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
7.    Default. The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Borrower shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC.
 


8.    Remedies.  In the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Lender’s election, immediately due and payable in cash at the
Mandatory Default Amount.  The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon.   Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law.  In
connection with such acceleration described herein, the Lender need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Lender may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such acceleration may be
rescinded and annulled by Lender at any time prior to payment hereunder and the
Lender shall have all rights as a holder of the note until such time, if any, as
the Lender receives full payment pursuant to this Section 8.   No such
rescission or annulment shall affect any subsequent event of default or impair
any right consequent thereon.   Nothing herein shall limit Lender’s right to
pursue any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.
 


9.    No Shorting.  Lender agrees that so long as this Note from Borrower to
Lender remains outstanding, Lender will not enter into or effect “short sales”
of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of Borrower.  Borrower acknowledges
and agrees that upon delivery of a conversion notice by Lender, Lender
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.
 


10.  Assignability.  The Borrower may not assign this Note.  This Note will be
binding upon the Borrower and its successors and will inure to the benefit of
the Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower’s approval.
 


11.  Governing Law.  This Note will be governed by, and construed and enforced
in accordance with, the laws of the State of Florida, without regard to the
conflict of laws principles thereof.   Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida.   Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.
 


12.  Delivery of Process by Lender to Borrower.  In the event of any action or
proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.
 


13.  Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.
 


14.  Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.
 


15.  Notices.  Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier.  Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.
 


 
[Signature Page to $400,000 Promissory Note]

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
Borrower: /s/ Michael Carey
 
Lender:
______________________     ______________________
Michael Carey
 
JMJ Financial
United American Petroleum Corp
 
Its Principal
Chief Executive Officer
               
Date:
  01-31-2013  
Date:
 ____________

 


 


 


 












 
[Signature Page to $400,000 Promissory Note]

 
 
 
 
 

 












 


 
 
 
 
 
3

--------------------------------------------------------------------------------

 